Citation Nr: 0001830	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  97-32 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for otosclerosis, 
with impaired hearing and post stapedectomy prior to July 14, 
1999.

2.  Entitlement to an evaluation in excess of 10 percent for 
otosclerosis, with impaired hearing and post stapedectomy, 
effective July 14, 1999.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to May 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
denied the veteran's claim of entitlement to a compensable 
evaluation for impaired hearing.

The veteran's claim was first before the Board in February 
1998.  At that time, the Board denied a compensable 
evaluation for otosclerosis, with impaired hearing and post 
stapedectomy.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
Court).  In an October 1998 order, the Court granted a joint 
motion for remand and vacated the Board's February 1998 
decision.  

Subsequently, in February 1999, the Board remanded the 
veteran's claim for further development.  Specifically, the 
RO was directed to obtain any additional treatment records 
identified by the veteran and to afford the veteran a VA 
audiological evaluation.  Review of the veteran's claims file 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO obtained additional private medical 
records and afforded the veteran a VA audiological evaluation 
(conducted in July 1999).

Pursuant to this additional development, the RO, in an August 
1999 rating decision, increased the veteran's disability 
rating to 10 percent, effective from July 14, 1999, the date 
of the latest VA audiological evaluation.  Given that the RO 
did not assign a compensable evaluation effective from the 
veteran's original date of claim (August 30, 1996), the Board 
finds the issues before it for consideration to be as framed 
on the title page of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  As of October 1996, the veteran's bilateral hearing loss 
was manifested by level I hearing loss in the right ear and 
by level II and level IV hearing loss in the left ear, which 
warranted a noncompensable evaluation.

3.  Testimony provided by the veteran at a personal hearing 
on August 28, 1997, established an increase in severity of 
impairment due to the service-connected disability.

4.  As of July 14, 1999, the veteran's bilateral hearing loss 
was manifested by level IV hearing loss in both the right and 
left ears, which warrants an evaluation of 10 percent.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
the veteran's otosclerosis, with impaired hearing and post 
stapedectomy prior to August 28, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.87 (1999).

2.  The schedular criteria for a 10 percent evaluation for 
the veteran's otosclerosis, with impaired hearing and post 
stapedectomy effective August 28, 1997, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.87 (1999).

3.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's otosclerosis, with impaired hearing 
and post stapedectomy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.87 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).

The veteran's otosclerosis, with impaired hearing and post 
stapedectomy, is addressed by the schedular criteria 
applicable to rating the ear.  See 38 C.F.R. Part 4, § 4.87 
(1999).  Specifically, Diagnostic Code 6202 (Otosclerosis) 
provides for rating on hearing impairment.  38 C.F.R. Part 4, 
§ 4.87, Diagnostic Code 6202 (1999).  Case law holds that a 
rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned, after audiometric examinations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

In this instance, as to the veteran, level I hearing loss is 
shown by a 92 to 100 percent speech discrimination score 
cross referenced with an average puretone decibel loss of 
zero to 57; level II hearing loss is shown by a 92 to 100 
percent speech discrimination score cross referenced with an 
average puretone decibel loss of 58 to 81 or by an 84 to 90 
percent speech discrimination score cross referenced with an 
average puretone decibel loss of zero to 57; level VI hearing 
loss is shown by a 76 to 82 percent speech discrimination 
score cross referenced with an average puretone decibel loss 
of 50 to 73.  See 38 C.F.R. Part 4, §§ 4.85, 4.87 (1999).

Applicable VA regulation states that an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. Part 4, § 4.85(a) (1999).  
Examinations are to be conducted without the use of hearing 
aids.  Id.

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
evaluating diseases of the ear.  See 64 Fed. Reg. 25202 (May 
11, 1999).  Controlling law provides that when a law or 
regulation changes during the pendency of an appeal, the 
criteria most favorable to the veteran apply, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In effect, the veteran should 
be evaluated under both sets of criteria, with the more 
advantageous one utilized.  Id.  In this respect, though, the 
Board notes that neither Diagnostic Code 6202 nor the tables 
for evaluating hearing impairment underwent revision.

II.  Factual Background

With respect to the veteran's claim, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), the Board has reviewed all of the evidence 
of record pertaining to the history of the veteran's 
otosclerosis, with impaired hearing and post stapedectomy.  
In light of the latest and most current development of the 
record, the Board is of the opinion that this case presents 
no evidentiary considerations which warrant an exposition of 
the more remote clinical evidence of record.  Here, the Board 
notes that the basic concept of the rating schedule is to 
compensate for present disability, not for past or potential 
future disability.  See 38 U.S.C.A. § 1155 (West 1991); see 
also Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the 
evidence of record pertinent to the veteran's level of 
hearing prior to July 14, 1999, consists of two private 
audiological evaluations (conducted in November 1995 and in 
November 1997), three VA audiometric examinations (conducted 
in June 1996, in October 1996, and in July 1999), the 
veteran's testimony at his RO hearing (conducted August 28, 
1997), and a private medical record (dated in May 1999).

The November 1995 private audiological evaluation contains 
speech discrimination test results obtained by application of 
NU-6 1/2, not Maryland CNC.

Upon VA audiometric examination in June 1996, the veteran's 
puretone thresholds, in decibels, were found to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
60
80
LEFT
30
35
50
60
70

The veteran's puretone threshold average in the right ear was 
55; in the left ear, it was 54.  Maryland CNC speech 
discrimination testing found the veteran's speech 
discrimination to be 92 percent in the right ear and 84 
percent in the left ear.  The examiner commented that the 
veteran had severe high frequency mixed hearing loss that is 
primarily sensorineural.

Upon VA audiometric examination in October 1996, the 
veteran's puretone thresholds, in decibels, were found to be 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
55
75
LEFT
20
30
55
55
75

The veteran's puretone threshold average in the right ear was 
53; in the left ear, it was 54.  Maryland CNC speech 
discrimination testing found the veteran's speech 
discrimination to be 96 percent in the right ear and 80 
percent in the left ear.  The examiner commented that the 
veteran had mild to severe mixed hearing loss, primarily 
sensorineural.

The November 1997 private audiological evaluation contains 
speech discrimination test results obtained by application of 
NU-6 1/2, not Maryland CNC.  Objectively, it was noted that the 
veteran had mild sloping to severe high frequency 
sensorineural hearing loss.  An attachment to the evaluation 
noted that the veteran had moderate to severe bilateral 
symmetric sensorineural hearing loss.  Hearing aids were 
considered the veteran's best option, and he had fair speech 
discrimination.

At his RO hearing conducted in August 1997, the veteran 
testified that he had difficulty hearing normal conversations 
without the use of his hearing aids.  (Transcript (T.) at 1).  
The veteran also testified that he had difficulty hearing 
conversations on the phone.  Id.  The veteran stated that he 
had problems hearing in church and at the movies.  (T. at 2).  
The veteran also expressed that at one time he had had a 
promising music career ahead of him, but the opportunity to 
become a professional musician was lost forever because of 
his hearing.  (T. at 3-4).

Upon VA audiometric examination in July 1999, the veteran's 
puretone thresholds, in decibels, were found to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
70
80
LEFT
40
45
65
70
80

The veteran's puretone threshold average in the right ear was 
61; in the left ear, it was 65.  Maryland CNC speech 
discrimination testing found the veteran's speech 
discrimination to be 76 percent in the right ear and 76 
percent in the left ear.  The examiner commented that the 
veteran's primary trouble situations were in noise and large 
areas, as well as playing musical instruments.

In response to the Board's February 1999 remand, the examiner 
explained that the three audiograms from 1995 and 1996 were 
very similar in regards to puretone thresholds.  The 
discrepancy was really between the private and VA speech 
recognition scores.  That discrepancy could be explained by 
the testing procedure.  The private 1995 test reported speech 
recognition done at only one presentation level, using the 
NU-6 word list, presented by a monitored live voice.  The VA 
protocol required further testing at increased presentation 
levels, in an attempt to measure the veteran's best speech 
understanding.  The VA protocol begins at a level above 40dB 
above threshold, uses the Maryland CNC word list, and must be 
done with recorded voice.  Because of this protocol, the 
speech recognition scores reported on VA examinations were 
frequently better than those reported by private 
audiologists.  The examiner noted that since 1996, the 
veteran's hearing had declined, both in puretone levels and 
in speech recognition.

Correspondence from the veteran's private physician, Dr. A., 
(dated in May 1999) indicates that the physician was 
cognizant of the fact that the veteran had difficulty in 
hearing conversational speech and that he could not 
adequately perceive a full conversation due to his hearing 
impairment.  Dr. A. also stated that he had not administered 
an audiometric evaluation to the veteran.


III.  Application and Analysis

The Board recognizes the veteran's contentions that he is 
entitled to at least a compensable evaluation for his 
impaired hearing from August 30, 1996, and that his impaired 
hearing currently warrants more than a 10 percent evaluation.  
The Board also acknowledges that it must account for the 
evidence it finds persuasive or unpersuasive, that it must 
analyze the credibility and probative value of all material 
evidence submitted by or on behalf of the veteran, and that 
it must provide the reasons for its rejection of any such 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
see also Abernathy v. Principi, 3 Vet. App. 461 (1992).  
Again, a rating for hearing loss is determined by a purely 
mechanical application of the rating schedule to the numeric 
designations assigned, after audiometric examinations are 
rendered, see Lendenmann v. Principi, supra.

Initially, the Board notes that the RO has not evaluated the 
veteran's otosclerosis, with impaired hearing and post 
stapedectomy, under the schedular criteria in effect on June 
10, 1999.  Generally, controlling law would require that the 
Board return the veteran's claim to the RO for initial 
consideration.  See Karnas v. Derwinski, supra.  However, the 
Board's present application of the current criteria in 
evaluation of the veteran's level of hearing impairment does 
not prejudice the veteran in this instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As discussed above, neither 
Diagnostic Code 6202 nor the tables for evaluating hearing 
impairment underwent revision.

Here, as to the veteran's level of hearing impairment prior 
to July 1999, the Board notes the opinion expressed by the VA 
examiner in July 1999.  She stated that since 1996, the 
veteran's hearing had declined, both in puretone levels and 
in speech recognition ability.  Mechanical application of the 
rating schedule to the numeric designations assigned, after 
audiometric examinations are rendered, as found upon VA 
audiometric examinations in June and October 1996, fails to 
support a compensable evaluation.  Based on the June 1996 
examination results, the veteran had level I hearing in the 
right ear and level II hearing in the left ear.  See 
38 C.F.R. Part 4, §§ 4.85, 4.87.  That warrants a 
noncompensable evaluation.  Id.  Based on the October 1996 
examination results, the veteran had level I hearing in the 
right ear and level IV hearing in the left ear.  Id.  That 
also warrants a noncompensable evaluation.  Id.  As for the 
private audiological evaluations of record, for the reasons 
discussed below, the Board finds them inapplicable in 
evaluating the veteran's level of hearing impairment.  As for 
the May 1999 correspondence from the veteran's private 
physician, it provides no additional needed information upon 
which to evaluate the veteran's level of hearing impairment.  
It does not reflect any audiological examination results.

As to the veteran's current level of hearing impairment, the 
Board notes that the July 14, 1999 VA audiometric examination 
is the most current clinical evidence of record and that it 
reflects level IV hearing in both of the veteran's ears.  As 
such, mechanical application of the rating schedule to the 
numeric designations assigned, after audiometric examination 
is rendered, supports a 10 percent evaluation for the 
veteran's impaired hearing.  Id.  A higher evaluation is not 
currently warranted, given the requisite mechanical 
application of the rating schedule.  Id.  As mentioned above, 
however, the VA examiner in July 1999 remarked, after 
reviewing the prior audiometric examination reports, that the 
veteran's hearing had declined since 1996. Based on the 
testimony provided by the veteran on August 28, 1997 
regarding the difficulties presented by his service-connected 
hearing disability, it is reasonable to conclude that the 
criteria for a compensable evaluation were met as of that 
date, although not clinically confirmed until the examination 
in July 1999. Accordingly, the effective date for the current 
10 percent evaluation for otosclerosis, with impaired hearing 
and post stapedectomy is more properly August 28, 1997.

In reaching this determination, the Board has reviewed and 
considered the private audiological evaluations of record 
submitted by the veteran. As to their probative value, the 
Board notes the comment provided by the VA examiner in July 
1999, in response to the Board's February 1999 remand.  The 
examiner explained that the VA protocol (as compared to 
speech recognition testing using NU-6) required further 
testing, at increased presentation levels, in an attempt to 
measure the veteran's best speech understanding.  She stated 
that the VA protocol begins at a level above 40dB above 
threshold, uses the Maryland CNC word list, and must be done 
with recorded voice, as opposed to live voice.  Because of 
this protocol, the speech recognition scores reported on VA 
examinations were frequently better than those reported by 
private audiologists.

Therefore, in light of the above, the Board concludes that 
the veteran is not entitled to a compensable evaluation for 
his otosclerosis, with impaired hearing and post stapedectomy 
prior to August 28, 1997.  The Board also concludes that the 
veteran is not entitled to a current evaluation in excess of 
10 percent for this disability.  The benefit of the doubt has 
been resolved in the veteran's favor to the extent indicated.  
38 U.S.C.A. § 5107(b) (West 1991); see also 38 C.F.R. § 4.7 
(1999).

The Board notes that the veteran was put on notice as to the 
applicable VA regulations concerning evaluation of hearing 
loss and the criteria contained therein in the September 1999 
supplemental statement of the case.


ORDER

Entitlement to a compensable evaluation for the veteran's 
otosclerosis, with impaired hearing and post stapedectomy, 
prior to August 28, 1997, is denied.

Entitlement to a 10 percent evaluation for the veteran's 
otosclerosis, with impaired hearing and post stapedectomy, 
effective August 28, 1997, is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for the 
veteran's otosclerosis, with impaired hearing and post 
stapedectomy is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

